Exhibit FOR IMMEDIATE RELEASE:May 8, 2008 Key Technology Appoints Gary Locke, former Governor of Washington State, to Board of Directors WALLA WALLA, WA – Key Technology, Inc. (Nasdaq: KTEC) announced today the appointment of former Washington State Governor Gary F. Locke to serve as an independent Director of the Company effective September 8, 2008. Locke served as Governor of the State of Washington from 1997 to 2005.Upon leaving office, he joined the Seattle office of the international law firm Davis Wright Tremaine LLP in their China and governmental-relations practice groups.Locke currently serves as a member of the Board of Directors of Safeco Corporation, a property and casualty insurance company. David Camp, President and CEO, commented, “For some time, we have wanted to add a Board member who has Gary’s international understanding and relationships.We believe that Gary will provide Key with an important strategic perspective as the Company expands its international business.Gary Locke’s appointment to the Board of Directors confirms the Company’s commitment to these important markets.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
